Order, Supreme Court, New York County (Herman Cahn, J.), *551entered May 30, 2008, which, in an action for breach of contract and unjust enrichment, granted defendant’s cross motion for summary judgment dismissing the complaint and denied plaintiff’s motion for summary judgment, unanimously affirmed, without costs.
The exchange of e-mails, which did not set forth the fee for plaintiffs services or an objective standard to determine it, was too indefinite to be enforceable (see generally Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482-484 [1989], cert denied 498 US 816 [1990]). The standard of reasonableness, left for future determination by the parties themselves, rather than by a third party, was not made objective by the implied duty to determine the amount of the fee in good faith. Furthermore, the unjust enrichment claim was properly dismissed as it is duplicative of the breach of contract claim (see Andrews v Cerberus Partners, 271 AD2d 348 [2000]). Concur— Friedman, J.P., Sweeny, Renwick and Freedman, JJ. [See 19 Misc 3d 1140(A), 2008 NY Slip Op 51081(U).]